Swan and Brinkerhoff, JJ.,
dissented, holding that the purpose to kill is a necessary ingredient of murder in the first and second degree, and must be alleged and proved; and that the indictments in this case and the case of Fouts v. The State, conform, in this respect, to the practice and precedents of indictments for murder in this state; and to indictments which, upon specific assignment of error, as “informal and unsubstantial” have been pronounced by *322this court as “ sufficient.” Moore v. The State, 2 Ohio St. Rep. 502, 507.